DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 05/08/2020.
Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Putney et al. (5237885).
Regarding claim 1, Putney et al. disclose an air ratchet wrench comprising:
a body (20) having:
a U-shaped assembly (21) having:
two panels (60, 99) disposed at a spaced interval, 
wherein each one of the two panels (60, 99) having a through hole (63, 102), and
wherein the two through holes (63, 102) are coaxially aligned with each other; and
an opening (see figure 1 below) formed between the two panels (60, 99);
a first surface (see figure 1 below) located on a backside of one of the two panels (60, 99) away from the other panel; and
a second surface (see figure 1 below) located away from the first surface (see figure 1 below) on a backside of the other one of the two panels (60, 99) which the first surface is away from;
a tool (390) assembled to the U-shaped assembly (21) from the first surface (see figure 1 below), and having:
a first end (see figure 18 below) whose out diameter is larger than an inner diameter of the through hole (102) of the panel (99) where the first surface is located; and
a second end (see figure 18 below) pass through the two through holes (63, 102) of the two panels (60, 99) and the opening (see figure 1 below), and protruding on the second surface (see figure 1 below) of the body (20); and
a restrictor (490) mounted on the tool (390) near the second end (see figure 18 below),
wherein the restrictor (490) constrains the interval between the two panels (60, 99) from getting larger together with the first end (see figure 19 below) of the tool (390).
(Figure 1, 18 and Column 1 lines 8-10, Column 5 lines 66-67, Column 6 lines 6-10, 61-68, Column 7 lines 22-29, Column 15 lines 59-62, Column 18 lines 6-12)
[AltContent: arrow][AltContent: textbox (Second Surface)][AltContent: arrow][AltContent: textbox (First Surface)][AltContent: textbox (Opening)][AltContent: ][AltContent: textbox (Putney et al.)]
    PNG
    media_image1.png
    324
    622
    media_image1.png
    Greyscale

[AltContent: textbox (Hole)][AltContent: arrow][AltContent: textbox (Second End)][AltContent: textbox (First End)][AltContent: ][AltContent: ][AltContent: textbox (Putney et al.)]
    PNG
    media_image2.png
    828
    349
    media_image2.png
    Greyscale

Regarding claim 2, Putney et al. disclose the body has a ring gear (380) mounted in the opening (see figure 1 above) between the two panels (60, 99) of the U-shaped assembly (21), wherein the ring gear (380) has:
a hole (see figure 18 above) disposed therethrough; and
an inner ratchet (381) formed on an interior surface of the hole (see figure 18 above),
wherein the tool (390) passes through the hole (see figure 18 above) and engages with the inner ratchet (381).
(Figure 18 and Column 6 lines 6-10, Column 15 lines 27-30, 59-62)
Regarding claim 3, Putney et al. disclose wherein the two panel are constrained to be parallel with each other by the restrictor (490), the first end (see figure 18 above) of the tool (390), and the ring gear (380). (Figure 1 and Column 18 lines 6-12)
Regarding claim 4, Putney et al. disclose the body (20) has a driving shaft (360) assembled in the body (20), and wherein the ring gear (380) is swung by the driving shaft (360) when the driving shaft (260) is rotated. (Column 15 lines 27-43)
Regarding claim 5, Putney et al. disclose the restrictor (490) is one of a C-ring and a radially expandable spring, and wherein the restrictor is sheathed on the tool (390). (Figure 18 and Column 17 lines 51-55)
Regarding claims 11-15, Putney et al. disclose the panel (99) where the first surface (see figure 1 above) is located has a stepped edge (104) disposed near the through hole (102), wherein the first end (see figure 18 above) of the tool (390) has a circular rib (394) radially protruded, wherein the outer diameter of the circular rib (394) is smaller than or equal to an inner diameter of the stepped edge (104), and wherein the circular rid (394) of the first end (see figure 18 above) abuts the stepped edge (104). (Column 7 lines 25-29, Column 18 lines 6-12)
Regarding claims 16-20, Putney et al. disclose a washer (460, 480, 500) sheathed on the tool (390) near the second end (see figure 18 above), wherein the washer (460, 480, 500) abuts the tool (390) and the panel (60) where the second surface (see figure 1 above) is located in a direction from the second end of the tool (390) toward the first end of the tool, and wherein the restrictor (490) abuts the washer (460, 480, 500). (Figure 18 and Column 16 lines 60-62, Column 17 lines 51-61)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over reference Putney et al. (5237885) as applied to claims 1-5 respectively, and further in view of reference He et al. (98681991).
Regarding claims 6-10, Putney et al. disclose a direction switch (430) mounted on the tool (390) near the first end (see figure 1 above), wherein the direction switch (430) is configured for switching a rotating direction of the tool (390). (Column 16 lines 15-23)
However, Putney et al. do not disclose the tool has an arched trough.
He et al. disclose ratchet wrench comprising: a tool (20) that has an arched trough (28) on a first end of the tool (20); and a direction switch (30) mounted in the arched trough (28) of the first end for switching rotating direction of the tool (20). (Figure 1 and Column 3 lines 9-14, Column 4 lines 35-40, Column 5 lines 16-19)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the tool of Putney et al. by incorporating the arched trough as taught by He et al., since such a modification allow the user to operate the switch while preventing accidental engagement with the switch, thereby making the overall ratchet wrench more reliable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 3, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731